Title: To Thomas Jefferson from Tench Coxe, 25 September 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Sept. 25. 1807.
                        
                        I have this day the honor of your respected favor of the 21st. instant. Permit me to assure you, Sir, that it
                            is a cordial to my bosom, that the observations on naval power, No. 2, promise, in your judgment, public benefit. Our
                            country wants all the zeal of its good citizens to nurse and defend its minor state in a season when the adult nations are
                            so irregular, and excessive; and this is my only apology for troubling the government or the people with any little
                            contribution I may be able to make.
                        You will be pleased to retain the copy I presumed to send you: The rough draught remains in my hands; and
                            will be used in the manner suggested. I never have any confidence in what I wrote, except that truth is sincerely
                            advocated.
                        I beg you, Sir, to indulge me in the declaration of my unfeigned attachment, and my perfect respect.
                        
                            Tench Coxe
                            
                        
                    